         Case 3:20-cv-02731-VC Document 993 Filed 01/28/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
               Plaintiffs,
                                                 BAIL ORDER NO. 61
        v.
                                                 Re: Dkt. No. 935
 DAVID JENNINGS, et al.,
               Defendants.

       The bail application from Juvenal Garcia Gonzalez is denied.

       IT IS SO ORDERED.

Dated: January 28, 2021
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
